SULLIVAN, J.
Epitomized Opinion
Published Only in Ohio Daw Abstract
Marcella Ward was a passenger on one of defendant’s street cars on Kinsman avenue in the city of Cleveland. She was going home from work at the timle and the car was very congested as was customary at the close of the working hours of each day. Just before the street ear reached the regular stop where she alighted she started to crowd her way *713through the car, but the conductor, not knowing that she intended to alight at this point, closed the door and gave the motorman the signal to start. The plaintiff immediately informed the conductor of her intentions, whereupon he signalled the motorman to stop and opened the door for plaintiff to alight.
Attorneys — W. J. Corrigan, for Ward; Squire, Sanders & Dempsey, for the Cleveland Railway Company; all of Cleveland.
The point at which plaintiff stepped out of the street car was not a regular stop but was a point between the regular stops. The car was so crowded that the conductor could not see vehicles approaching from behind. Just as the plaintiff started to walk away from the street car she was struck by an automobile, whereupon this action was brought against the Railway Comjpany.
The plaintiff claimed that the Street Car Co. was negligent in permitting her to alight at a point other than a regular stop without first ascertaining that she could alight in safety; that it was negligent in not seeing the automobile, and that if the employes of the Company had exercised ordinary care the accident would have been avoided. At the close of the testimony the court directed a verdict for defendant, whereupon plaintiff prosecuted error. In reversing the judgment of the lower court, the Court of Appeals held:
1. Where a street car company operating its cabs upon public stsreets has iself created a sudden situation of danger, it is the duty of such company, before (discharging passengers into such dangerous situation, by itself created, to either remove the dangerous situation or warn the passengers of its existence.
2. Whether the plaintiff exercised ordinary care under the circumstances was a question of fact for the jury and not for the court.